UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-33034 BMB MUNAI, INC. (Exact name of registrant as specified in its charter) Nevada 30-0233726 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 202 Dostyk Ave, 4th Floor Almaty, Kazakhstan 050051 (Address of principal executive offices) (Zip Code) +7 (727) 237-51-25 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of August 13, 2010, the registrant had 51,840,015 shares of common stock, par value $0.001, issued and outstanding. BMB MUNAI, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Consolidated Balance Sheets as ofJune 30, 2010 and March 31, 2010 3 Consolidated Statements of Operations for the Three Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2010 and 2009 5 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 40 Item 3.Qualitative and Quantitative Disclosures About Market Risk 50 Item 4.Controls and Procedures 51 PART II — OTHER INFORMATION Item 1.Legal Proceedings 52 Item 1A.Risk Factors 52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 6.Exhibits 54 Signatures 54 2 PART I - FINANCIAL INFORMATION Item 1 - Unaudited Consolidated Financial Statements BMB MUNAI, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) Notes June 30, 2010 (unaudited) March 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents 3 $ 10,214,824 $ 6,440,394 Trade accounts receivable 4,531,629 6,423,402 Prepaid expenses and other assets, net 4 4,108,360 4,083,917 Total current assets 18,854,813 16,947,713 LONG TERM ASSETS Oil and gas properties, full cost method, net 5 241,736,128 238,601,842 Gas utilization facility, net 6 13,343,576 13,569,738 Inventories for oil and gas projects 7 13,845,948 13,717,847 Prepayments for materials used in oil and gas projects 98,813 141,312 Other fixed assets, net 3,667,666 3,815,422 Long term VAT recoverable 8 3,460,543 3,113,939 Convertible notes issue cost 1,070,467 1,201,652 Restricted cash 9 768,724 770,553 Total long term assets 277,991,865 274,932,305 TOTAL ASSETS $ 296,846,678 $ $291,880,018 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ 6,945,846 $ 3,948,851 Accrued coupon payment 10 1,391,667 641,667 Taxes payable, accrued liabilities and other payables 4,455,616 4,802,361 Total current liabilities 12,793,129 9,392,879 LONG TERM LIABILITIES Convertible notes issued, net 10 62,399,684 62,178,119 Liquidation fund 11 4,831,533 4,712,345 Deferred taxes 16 4,964,382 4,964,382 Capital lease liability 12 310,315 369,801 Total long term liabilities 72,505,914 72,224,647 COMMITMENTS AND CONTINGENCIES 19 - - SHAREHOLDERS’ EQUITY Preferred stock - $0.001 par value; 20,000,000 shares authorized; no shares issued or outstanding 13 - - Common stock - $0.001 par value; 500,000,000 sharesauthorized, 51,840,015 and 51,865,015shares outstanding,respectively 13 51,840 51,865 Additional paid in capital 13 161,067,269 160,653,969 Retained earnings 50,428,526 49,556,658 Total shareholders’ equity 211,547,635 210,262,492 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 296,846,678 $ 291,880,018 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended June 30, Notes 2010 (unaudited) 2009 (unaudited) REVENUES 14 $ 12,787,846 $ 11,766,806 COSTS AND OPERATING EXPENSES Rent export tax 2,721,749 1,533,437 Oil and gas operating 2,341,837 1,559,000 General and administrative 3,165,111 4,851,766 Depletion 2,343,338 2,243,304 Interest expense 1,102,750 1,148,047 Amortization and depreciation 150,559 130,973 Accretion expense 119,188 107,847 Total costs and operating expenses 11,944,532 11,574,374 INCOME FROM OPERATIONS 843,314 192,432 OTHER INCOME / (EXPENSE) Foreign exchange loss, net (96,404) (82,321) Interest income 101,464 33,160 Other income/(expense), net 23,494 (112,489) Total other income/(expense) 28,554 (161,650) INCOME BEFORE INCOME TAXES 871,868 30,782 INCOME TAX EXPENSE 16 - - NET INCOME $ 871,868 $ 30,782 BASIC NET INCOME PER COMMON SHARE 17 $ 0.02 $ 0.00 DILUTED NET INCOME PER COMMON SHARE 17 $ 0.02 $ 0.00 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended June 30, Notes 2010 (unaudited) 2009 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 871,868 $ 30,782 Adjustments to reconcile net income to net cash providedby operating activities: Depletion 5 2,343,338 2,243,304 Depreciation and amortization 376,721 130,973 Interest expense 1,122,594 1,148,047 Accretion expense 11 119,188 107,847 Stock based compensation expense 13 413,275 2,401,576 Stock issued for services - 31,832 Loss on disposal of fixed assets 7,180 -- Changes in operating assets and liabilities: Decrease/(increase) in trade accounts receivable 1,891,773 (2,971,473) (Increase)/decrease in prepaid expenses and other assets (66,859) 2,056,186 Increase in VAT recoverable (346,604) (785,829) Increasein current liabilities 2,650,250 1,214,924 Net cash provided by operating activities 9,382,724 5,608,169 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase and development of oil and gas properties 5 (4,736,469) (5,813,067) Purchase of other fixed assets (118,593) (117,180) Increase in inventories and prepayments for materialsused in oil and gas projects (718,147) -- Increase/(decrease) in restricted cash 1,829 (3,872) Net cash used in investing activities (5,571,380) (5,934,119) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of capital lease obligation (39,614) - Net cash used in financing activities (39,614) - NET CHANGE IN CASH AND CASH EQUIVALENTS 3,774,430 (325,950) CASH AND CASH EQUIVALENTS at beginning of period 6,440,394 6,755,545 CASH AND CASH EQUIVALENTS at end of period $ 10,214,824 $ 6,429,595 The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 BMB MUNAI, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (CONTINUED) Three months ended June 30, Notes 2010 (unaudited) 2009 (unaudited) Non-Cash Investing and Financing Activities Transfer of inventory and prepayments for materials used in oil and gas projects to oil and gas properties 5 $ 632,545 $ 240,385 Depreciation on other fixed assets capitalized as oil and gas properties 108,610 - Transfers from oil and gas properties, construction in progress and other fixed assets to gas utilization facility - 99,107 Issuance of common stock for the settlement of liabilities 18 $ - $ 5,973,185 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 NOTE 1 - DESCRIPTION OF BUSINESS The corporation known as BMB Munai, Inc. (“BMB Munai” or the “Company”), a Nevada corporation, was originally incorporated in Utah in July 1981. On February 7, 1994, the corporation changed its name to InterUnion Financial Corporation (“InterUnion”) and its domicile to Delaware. BMB Holding, Inc. (“BMB Holding”) was incorporated on May 6, 2003 for the purpose of acquiring and developing oil and gas fields in the Republic of Kazakhstan. On November 26, 2003, InterUnion executed an Agreement and Plan of Merger (the “Agreement”) with BMB Holding. As a result of the merger, the shareholders of BMB Holding obtained control of the corporation. BMB Holding was treated as the acquiror for accounting purposes. A new board of directors was elected that was comprised primarily of the former directors of BMB Holding and the name of the corporation was changed to BMB Munai, Inc. BMB Munai changed its domicile from Delaware to Nevada on December 21, 2004. The Company’s consolidated financial statements presented are a continuation of BMB Holding, and not those of InterUnion Financial Corporation, and the capital structure of the Company is now different from that appearing in the historical financial statements of InterUnion Financial Corporation due to the effects of the recapitalization. The Company has a representative office in Almaty, Republic of Kazakhstan. From inception (May 6, 2003) through January 1, 2006 the Company had minimal operations and was considered to be in the development stage. The Company began generating significant revenues in January 2006 and is no longer in the development stage. Currently the Company has completed twenty-four wells. As discussed in more detail in Note 2, the Company engages in exploration of its licensed territory pursuant to an exploration license and has not yet applied for or been granted a commercial production license. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES Business condition As further discussed in detail in Note 10, in July 2007 the Company issued 5.0% Convertible Senior Notes due 2012 in the amount of $60,000,000.Among other terms of the Notes, the Noteholders had the right to require the Company redeem all or a portion of the notes on three separate dates, including July 13, 2010.The first two dates passed without the redemption right being exercised.The Company and the Noteholders are in the process of negotiating a restructuring of the Notes and on June 7, 2010 entered into Supplemental Indenture No. 1 dated June 1, 2010 that granted a fourth put date that commenced June 13, 2010 and expires September 13, 2010.The intent of the fourth put date is to allow time to work out a debt restructuring agreeable to all parties. 7 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 If the Company and Noteholders are not able to agree on a debt restructuring, and the Noteholders exercise their redemption right, the Company will need to pursue other financing options and there is no guarantee that they can be obtained. Prior to entering into the Supplemental Indenture, the Company was in default under certain covenants contained in Article 9 of the Indenture requiring the Company to maintain a minimum net debt to equity ratio and to comply with certain notice, delivery and other provisions.In the context of the Indenture, the equity portion of the ratio is determined by reference to the market value of the Company’s common stock, not the Company’s book value. The market value of the Company’s stock has declined since the Notes were issued.The Noteholders have separately agreed to contingently waive these defaults until the earlier of: (i) September 1, 2010 or (ii) the fourth put date (as contained in the Supplemental Indenture), with the understanding that such waiver shall not constitute a waiver of any default under the Indenture that remains ongoing as of September 1, 2010 or occurs after June 8, 2010.The Company currently believes it will not be able to remedy the net debt to equity ratio covenant by September 1, 2010 and, therefore, anticipates it will be in default under the Indenture at that time unless a future waiver is obtained from the Noteholders.There is no assurance the Noteholders will provide any future waiver or any further extension of their redemption put rights under the Indenture. Basis of consolidation The Company’s unaudited consolidated financial statements present the consolidated results of BMB Munai, Inc., and its wholly owned subsidiary, Emir Oil LLP (hereinafter collectively referred to as the “Company”). All significant inter-company balances and transactions have been eliminated from the Unaudited Consolidated Financial Statements. Reclassifications Certain reclassifications have been made in the financial statements for the three months endedJune 30, 2009to conform to the June 30, 2010presentation. The reclassifications had no effect on net income. Use of estimates The preparation of Unaudited Consolidated Financial Statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts of assets and liabilities and the disclosures of contingent assets and liabilities at the date of the Unaudited Consolidated Financial Statements and revenues and expenses during the reporting period. Accordingly, actual results could differ from those estimates and affect the results reported in these Unaudited Consolidated Financial Statements. 8 BMB MUNAI, INC. NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTSJUNE 30, 2010 Concentration of credit risk and accounts receivable Financial instruments that potentially subject the Company to a concentration of credit risk consist principally of cash and accounts receivable. The Company places its cash with high credit quality financial institutions. Substantially all of the Company’s accounts receivable are from purchasers of oil and gas. Oil and gas sales are generally unsecured. The Company has not had any significant credit losses in the past and believes its accounts receivable are fully collectable.
